Citation Nr: 0313289	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  01-10 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for service-
connected chronic bronchitis and chronic obstructive 
pulmonary disease (COPD) secondary to asbestos.  

WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD
C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from July 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO granted service connection for 
chronic bronchitis and COPD secondary to asbestos exposure 
and assigned a noncompensable evaluation effective from April 
2001.  The veteran disagreed with the evaluation assigned.  

The veteran and his spouse presented oral testimony at a 
personal video conference hearing before the undersigned 
Veterans Law Judge in July 2002.  A copy of the hearing 
transcript is associated with the claims file.  


FINDING OF FACT

The disability of chronic bronchitis and COPD requires daily 
use of inhalation therapy.


CONCLUSION OF LAW

The schedular criteria for an initial rating of 30 percent 
for chronic bronchitis and COPD have been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159, 4.1, 4.7, 
4.97, Diagnostic Codes 6600, 6602, 6604 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The veteran submitted a claim in April 2001 seeking 
entitlement to service connection for chronic bronchitis and 
COPD.  With his claim, he submitted a letter from a VA doctor 
stating that he had chronic bronchitis leading to COPD.  

The VA doctor opined that that was linked to illness suffered 
in the service including asbestos exposure.  

The veteran's wife wrote in April 2001 that from the time the 
veteran was in the U.S. Navy he had been experiencing severe 
breathing problems.  He had to have inhalers at hand and she 
carried one in her purse so that he had one readily available 
at all times.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in July 2001.  His medical history and 
medications were noted.  Medical complaints, treatment and 
diagnoses in service were stated from a review of the claims 
file.

The veteran described coughing up whitish phlegm.  He had no 
hemoptysis and no anorexia.  He had dyspnea on exertion and 
at night.  He was not asthmatic.  He used an oral inhaler 
daily.  He had no nebulizer at home.  During the period from 
1980 to 1987 he had to stay home 4 to 5 times a year for 2 to 
3 days due to bronchitis.  He was hospitalized in 1983 and 
1985 due to COPD.  

The VA examiner commented that although a VA doctor had 
written in April 2001 that the veteran's COPD was most likely 
caused by asbestos exposure in the service, his review of the 
claims file shows that in service the veteran's visits to the 
clinic did not reflect that he was exposed to asbestos.  
Additionally, post service the veteran did not complain of 
being exposed to asbestos during the period from 1992 to 1997 
when seen at the Austin Clinic, at a 1994 C&P examination, 
nor at a 1993 visit at a VA outpatient clinic.  

The VA examiner opined that the veteran's "COPD and chronic 
bronchitis are as likely as not due to asbestos exposure."

Pulmonary function tests in July 2001 show FVC of 91 percent 
of predicted, FEV1 of 106 percent of predicted and FEV1/FVC 
of 117 percent of predicted.  The spirometry was normal and 
the flow-volume loop showed no evidence of upper airway 
obstruction.  
A July 1998 x-ray revealed a stable chest which was free of 
active disease.  His lungs were clear and when compared to a 
March 1997 examination there was no significant change.

A March 2001 x-ray revealed no active disease.  The lung 
fields were stable and did not shown any change or active 
disease when compared with the July 1998 examination.  

The veteran and his spouse testified at a personal video 
conference hearing in July 2002 as to the veteran's symptoms, 
medications, and the effect of his COPD on his daily life.

A VA outpatient treatment record received in January 2003 
shows a follow-up visit in January 2003 after a fee basis 
polysomnogram in December 2002.  The test results showed 
severe sleep apnea and that a special full face mask for use 
while sleeping was to be ordered.

Additional VA outpatient treatment records received in March 
2003 show that in June 2001 at a pulmonary out-patient 
consult the veteran described sleep difficulties.  His lungs 
were clear to percussion and auscultation.  

He was seen in a VA Pulmonary clinic in December 2002 and 
reported using the inhalers more than usual.  He had nasal 
congestion.  The assessment was "97% 02 sat room air" and 
difficulty with nasal breathing.  He had a medical 
reevaluation in February 2003.  The pertinent finding was 
that his lungs were negative with transmitted rhonchi.  The 
assessment was COPD with transmitted breath sounds.  

Records received from the Social Security Administration 
(SSA) show that in October 1989 the veteran was found 
entitled to a period of disability commencing in January 1987 
and to disability benefits under the Social Security Act 
based on chest, back and foot pain related to a heart 
condition, a lower back disorder and a left ankle disorder.  
In November 2000, the veteran reported a change and that he 
had breathing problems due to asbestos contamination and also 
asthma. 

In January 2001 SSA determined that the veteran's disability 
status continued with a primary diagnosis of disorder of the 
back and a secondary diagnosis of chronic back pain.  

In May 2001 SSA determined that the veteran's disability 
status continued with a primary diagnosis of degenerative 
disc disease and a secondary diagnosis of chronic back pain.  

The veteran was afforded a VA Compensation and Pension 
Examination (C&P) in May 2003.  He reported being on three 
inhalers on a daily basis.  He had difficulty breathing if 
not used on a daily basis.  He also had a nebulizer at home.  
Pertinent clinical findings were that his lungs were clear to 
auscultation and percussion.  There were no rales, rhonchi or 
wheezes.  The diagnosis was chronic bronchitis with bronchial 
asthma, mild.  There was no clinical evidence of asbestosis.  

A computerized tomographic (CT) scan of the chest in May 2003 
revealed mild emphysema and no evidence of pleural disease.

Pulmonary function tests in May 2003 show results were FVC of 
89 percent of predicted, FEV1 of 106 percent of predicted, 
FEV1/FVC of 120 percent of predicted.  The report indicated 
the veteran had normal spirometry and lung volumes.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).  




Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2002). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2002).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2002).

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

Ratings under diagnostic codes 6600 through 6818 and 6822 
through 6847 will not be combined with each other.  Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
However, in cases protected by the provisions of Public Law 
(Pub. L.) 90-493, the graduated ratings of 50 and 30 percent 
for inactive tuberculosis will not be elevated. 38 C.F.R. § 
4.96(a) (2002).

A 100 percent evaluation is warranted for chronic bronchitis 
or chronic obstructive pulmonary disorder manifested by 
Forced Expiratory Volume in one second (FEV-1) less than 40 
percent of predicted value, or; the ratio of FEV-1/Forced 
Vital Capacity (FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy. 

A 60 percent rating is warranted where FEV-1 is 40 to 55 
percent of predicted, or; FEV-1/FVC of 40 to 55 percent of 
predicted, or DLCO (SB) of 40 to 55 percent of predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit). 

A 30 percent rating is warranted where FEV-1 is 56- to 70-
percent predicted, or; FEV-1/FVC of 56- to 70-percent, or; 
DLCO (SB) 56- to 65-percent predicted.  

A 10 percent rating is warranted where FEV-1 is 71 to 80 
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
DLCO (SB) 66- to 80-percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Codes 6600, 6604 (2002).

For bronchial asthma, a 100 percent rating is provided for 
FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 
40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.

A 60 percent rating is provided for FEV-1 of 40- to 55- 
percent predicted, or; FEV-1/FVC (forced vital capacity) of 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.

A 30 percent rating is provided for FEV-1 of 56- to 70- 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.

A 10 percent rating is provided for FEV-1 of 71- to 80- 
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy.  
Note: In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2002).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  The RO also provided the appellant a statement of 
the case and a supplemental statement of the case that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  



The Board notes that the appellant has not been advised of 
the provisions of the VCAA.  The appellant has been offered 
the opportunity to submit evidence and argument on the merits 
of the issues on appeal, and has done so.  The RO has secured 
medical treatment records and SSA records.  

In addition, the Board undertook development under 
regulations promulgated that gave the Board the discretion to 
perform internal development in lieu of remanding the case to 
the agency of original jurisdiction.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  

In November 2002 the Board initiated additional development 
in this case.  The veteran was notified in January 2003 that 
the Board was undertaking additional development.  In 
February 2003 the appellant was notified that the Board was 
developing the case and that a medical examination would be 
scheduled.  Further, the Board specified which records had 
been requested and asked him to provide information in order 
to obtain additional records.  He reported for a VA C&P 
examination and additional evidence was received as a result 
of the development.  

A recent decision, however, by the U.S. Court of Appeals for 
the Federal Circuit (CAFC) invalidated 38 C.F.R. § 19.9(a)(2) 
and 38 C.F.R. § 19.9(a)(2)(ii).  
In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, (Fed. Cir. May 1, 2003), 
the CAFC determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a) as it allows the Board 
to consider additional evidence that was not considered by 
the agency of original jurisdiction and a waiver by the 
appellant had not been submitted.  

In this case, however, based on the additional evidence 
obtained by the Board, a 30 percent disability evaluation is 
assigned herein.  As the decision is favorable, the Board 
finds no reason to remand the claim to the agency of original 
jurisdiction for initial review of the additional evidence.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Initial Compensable Evaluation

The Board notes that the veteran disagreed with the initial 
evaluation assigned for chronic bronchitis and COPD.  When a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, separate ratings may be warranted for 
separate periods of time, a practice known as "staged" 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Although the decision herein includes consideration of 
Fenderson, supra, the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, he has been 
afforded examinations and opportunity to present argument and 
evidence in support of his claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).

The Board notes that the veteran is in receipt of SSA 
disability benefits based on disorders other than his 
service-connected respiratory disorder.  The initial award 
was based on chest, back and foot pain related to a heart 
condition, a lower back disorder and a left ankle disorder.  

Most recently, in May 2001 SSA determined that the veteran's 
disability status continued with a primary diagnosis of 
degenerative disc disease and a secondary diagnosis of 
chronic back pain.  

Applying the evidence of record to the rating schedule 
criteria leads the Board to conclude that a higher initial 
evaluation is warranted for the entire period under review.  
The results of his pulmonary function tests in July 2001 and 
May 2003 do not support a compensable evaluation under 
Diagnostic Codes 6600 or 6604.  In addition, chest x-rays in 
July 1998 and March 2001 revealed no active disease and clear 
lungs.  In June 2001 and in May 2003 his lungs were clear to 
auscultation and percussion. 

The nature of the symptoms, overall, however, appear to 
reflect more than is contemplated in the corresponding 
noncompensable evaluation.  The veteran, at his VA C&P 
examinations in July 2001 and May 2003, described using 
inhalation therapy on a daily basis.  Rating schemes in 
general do not require a mechanical application of the 
schedular criteria.  The Board notes that the rating criteria 
for bronchial asthma under Diagnostic Code 6602 provides for 
a 30 percent disability evaluation for daily inhalational or 
oral bronchodilator therapy, or; inhalational anti-
inflammatory medication.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2002).  By analogy to Diagnostic Code 6602, 
applying the rating schedule liberally results in a 30 
percent evaluation.  

The evidence does not support assignment of the next higher 
rating of 60 percent.  The record does not show PFT results 
meeting the 60 percent rating criteria of Diagnostic Codes, 
6600 and 6604 or by analogy to 6602 nor does the record show 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least 3 times per year) 
courses of systemic (oral or parenteral) corticosteroids as 
required for a 60 percent rating under Diagnostic Code 6602.

Although the Board has also considered the provisions of 
Fenderson pertaining to staged ratings, staged ratings are 
not warranted in this case.  The evidence does not show 
disability warranting more than a 30 percent rating during 
any period under consideration, even in light of 38 C.F.R. § 
4.7.


Extraschedular Consideration

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
VAOPGCPREC 6-96. 

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of his chronic 
bronchitis and COPD since service connection was granted to 
the present.  The Board does not find the veteran's 
disability picture to be unusual or exceptional in nature as 
to warrant referral of his case to the Under Secretary or 
Director for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

The record in this case does not demonstrate that chronic 
bronchitis and COPD markedly interferes with employment or 
that he has required frequent periods of hospitalization for 
this disability.  He has not reported that he has required 
any hospitalization for this disability.

The evidence of record does not reflect any factor which 
takes the veteran outside of the norm, or which presents an 
exceptional or unusual disability picture.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an initial evaluation of 30 percent for 
chronic bronchitis and COPD is granted, subject to regulatory 
criteria applicable to payment of monetary awards. 



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

